Exhibit 10.15
DOVER CORPORATION
DATE:
TO:
FROM:
SUBJ: Restricted Stock Award
Here are the details for your restricted stock award.
Number of shares of Dover Common Stock –
Date of Grant –
Restriction Period –
Your restricted stock award is subject to all the terms and provisions of the
Plan, which terms and provisions are expressly incorporated into and made a part
of the award as if set forth in full herein. A copy of the Plan is included with
this award agreement.
In addition, subject to the forfeiture provisions of the Plan, your restricted
stock award is subject to the following:
1. The shares of Restricted Stock awarded to you (the “Restricted Shares”) will
be recorded on Dover’s books in your name. Dover will instruct its stock
transfer agent to place a stop transfer order on the Restricted Shares until
such time as the restrictions thereon lapse. In the event that you forfeit all
or any portion of the Restricted Shares, the shares which are forfeited will
automatically be transferred back to Dover. Your Restricted Shares will be held
by Dover’s Secretary during the Restriction Period, together with a stock power
endorsed by you in blank in the form attached hereto as Exhibit A.
2. You shall vest in the Restricted Stock Award, and all Restrictions thereon
shall lapse [insert vesting schedule or period], subject to the forfeiture
provisions of the Plan. You must be an active employee of Dover or a Dover
affiliate on [insert vesting date] in order for [the applicable portion of] your
Restricted Stock to vest, with certain exceptions as provided in the Plan [,
provided that this Restricted Stock Award shall be forfeited if [insert
exceptions] before the end of the Restriction Period].
3. During the Restricted Period you shall have the right to receive any
dividends declared and other distributions paid with respect to your Restricted
Shares as such are declared and paid to stockholders with respect to common
shares of Dover generally. You may vote the Restricted Shares during the
Restriction Period.

 



--------------------------------------------------------------------------------



 



4. The Restricted Shares may not be sold, assigned, transferred, pledged or
otherwise encumbered and shall not be subject to execution, attachment,
garnishment or other similar legal process. Upon any attempt to sell, transfer,
assign, pledge, or otherwise encumber or dispose of the Restricted Shares
contrary to the provisions hereof or of the Plan, the Restricted Shares shall
immediately be forfeited to Dover.
5. By accepting this award, you consent to the transfer of any information
relating to your participation in the Plan to Dover and its affiliates.
6. Dover and your employer reserve the right to amend, modify, or terminate the
Plan at any time in their discretion without notice.
Please acknowledge receipt of a copy of the Plan and your agreement to the terms
and conditions set forth herein and therein by signing and returning one copy of
this award agreement together with the attached stock power endorsed by you in
blank. This award agreement shall only become effective upon receipt by Dover of
your signed copy of this agreement and the stock power endorsed by you in blank.

     
 
   
Employee
  Vice President
 
   
 
   
Date
   

2



--------------------------------------------------------------------------------



 



Exhibit A
                                                to Restricted Stock Award
Agreement
STOCK POWER

     
FOR VALUE RECEIVED,
   
 
   

PLEASE INSERT SOCIAL SECURITY OR OTHER
IDENTIFYING NUMBER OF ASSIGNEE

     
hereby sells, assigns and transfers unto
 
 

(     ) Shares of the Common Capital Stock of Dover Corporation               
                     standing in my name on the books of said Corporation
represented by Certificate(s) No(s).         
herewith, and do hereby irrevocably constitute and appoint
                                        
                                                             attorney to
transfer the said stock on the books of said Corporation with full power of
substitution in the premises.

             
Dated:
           
 
 
 
       
 
           
 
           
 
            In presence of        
 
                     

3